EXHIBIT 10.44

BRADY CORPORATION

NONQUALIFIED STOCK OPTION

Upon management’s recommendation, the Management Development and Compensation
Committee (the “Committee”) of the Brady Corporation Board of Directors has
awarded to                     (“Employee”) a non-qualified stock option (the
“Option”) effective                     X, 20XX, pursuant to the terms of the
Brady Corporation 2012 Omnibus Incentive Stock Plan (the “Plan”). The
Corporation’s records shall be the official record of the Option grant described
herein and, in the event of any conflict between this description and the
Corporation’s records, the Corporation’s records shall control.

 

1.

Number of Shares Optioned; Option Price

The Corporation grants to the Employee the right and option to purchase, on the
terms and conditions hereof, all or any part of an aggregate of X,XXX shares of
the presently authorized Class A Common Stock of the Corporation, $.01 par
value, whether unissued or issued and reacquired by the Corporation, at the
price of $XX.XX per share (the “Option Price”).

 

2.

Conditions of Exercise of Options During Employee’s Lifetime; Vesting of Option

Except as provided in this Section and in Section 3, this Option may not be
exercised (a) unless Employee is at the date of the exercise in the employ of
the Corporation or an Affiliate, and (b) until Employee shall have been
continuously so employed for a period of at least one year from the date hereof.
Thereafter, this Option shall be exercisable for any amount of shares up to the
maximum percentage of shares covered by this Option (rounded up to the nearest
whole share), as follows (but in no event shall this Option be exercisable for
any shares after the expiration date provided in Section 7):

 

Number of Completed Years After

Date of Grant of this Option

   Maximum
Percentage
of Shares
For Which
Option is
Exercisable  

Less than 1

     Zero   

At least 1 but less than 2

     33-1/3 % 

At least 2 but less than 3

     66-2/3 % 

At least 3

     100 % 

If Employee shall cease to be employed by the Corporation or an Affiliate for
any reason other than as provided in Section 3 after Employee shall have been
continuously so employed for one year after the grant of this Option, Employee
may, at any time within 90 days of such termination, but in no event later than
the date of expiration of this Option, exercise this Option to the extent
Employee was entitled to do so on the date of such termination. However, if
Employee was dismissed for cause, of which the Committee shall be the sole
judge, this Option shall forthwith expire. This Agreement does not confer upon
Employee any right of continuation of employment by the Corporation or an
Affiliate, nor does it impair any right the Corporation or any Affiliate may
have to terminate the Employee’s employment at any time.



--------------------------------------------------------------------------------

3.

Termination of Employment

Notwithstanding the provisions of Section 2 hereof, if the Employee:

 

 

(a)

is terminated by the death of the Employee, any unexercised, unexpired Stock
Options granted hereunder to the Employee shall be 100% vested and fully
exercisable, in whole or in part, at any time within one year after the date of
death, by the Employee’s personal representative or by the person to whom the
Stock Options are transferred under the Employee’s last will and testament or
the applicable laws of descent and distribution;

 

 

(b)

dies within 90 days after termination of employment by the Corporation or its
Affiliates, other than for cause, any unexercised, unexpired Stock Options
granted hereunder to the Employee and exercisable as of the date of such
termination of employment shall be exercisable, in whole or in part, at any time
within one year after the date of death, by the Employee’s personal
representative or by the person to whom the Stock Options are transferred under
the Employee’s last will and testament or the applicable laws of descent and
distribution;

 

 

(c)

is terminated as a result of the disability of the Employee (a disability means
that the Employee is disabled as a result of sickness or injury, such that he or
she is unable to satisfactorily perform the material duties of Employee’s job,
as determined by the Board of Directors, on the basis of medical evidence
satisfactory to it), any unexercised, unexpired Stock Options granted hereunder
to the Employee shall become 100% vested and fully exercisable, in whole or in
part, at any time within one year after the date of disability; or

 

 

(d)

is terminated as a result of the Employee’s retirement (after age 55 with ten
years of employment with the Corporation or an Affiliate or after age 65), any
unexercised, unexpired Stock Options granted hereunder to the Employee shall
continue to vest as provided in Section 2 hereof and any option that is or
becomes vested may be exercised in whole or in part prior to the expiration date
of such option.

 

4.

Deferral of Exercise

Although the Corporation intends to exert its best efforts so that the shares
purchasable upon the exercise of this Option will be registered under, or exempt
from, the registration requirements of, the Securities Act of 1933 (the “Act”)
and any applicable state securities law at the time or times this Option (or any
portion of this Option) first becomes exercisable, if the exercise of this
Option would otherwise result in a violation by the Corporation of any provision
of the Act or of any state securities law, the Corporation may require that such
exercise be deferred until the Corporation has taken appropriate action to avoid
any such violation.

 

5.

Method of Exercising Option

This Option shall be exercised by delivering to the Corporation, at the office
of its Treasurer, a written notice of the number of shares with respect to which
this Option is at the time being exercised and by paying the Corporation in full
the Option Price of the shares being acquired at the time.

 

6.

Method of Payment

Payment shall be made either (i) in cash; (ii) by delivering shares of the
Corporation’s Class A Common Stock which have been beneficially owned by the
Employee, the spouse of the Employee, or both of them, for a period of at least
six months prior to the time of exercise (“Delivered Stock”); (iii) by
surrendering to the Corporation shares of Class A Common Stock otherwise
receivable upon exercise of the Option (a “Net Exercise”); or (iv) any
combination of the foregoing. Payment in the form of Delivered Stock shall be in
the amount of the Fair Market Value of the stock at the date of exercise,
determined in accordance with Section 9.



--------------------------------------------------------------------------------

7.

Expiration Date

This Option shall expire ten years after the date on which this Option was
granted.

 

8.

Withholding Taxes

The Corporation may require, as a condition to the exercise of this Option, that
the Employee concurrently pay to the Corporation any taxes which the Corporation
is required to withhold by reason of such exercise. In lieu of part or all of
any such payment, the Employee may elect, subject to such rules and regulations
as the Committee may adopt from time to time, to have the Corporation withhold
from the shares to be issued upon exercise that number of shares having a Fair
Market Value, determined in accordance with Section 9, equal to the amount which
the Corporation is required to withhold.

 

9.

Method of Valuation of Stock

The “Fair Market Value” of the Class A Common Stock of the Corporation on any
date shall mean, if the stock is then listed and traded on a registered national
securities exchange, or is quoted in the NASDAQ National Market System, the
average of the high and low sales price recorded in composite transactions for
such date or, if such date is not a business day or if no sales of shares shall
have been reported with respect to such date, the next preceding business date
with respect to which sales were reported. In the absence of reported sales or
if the stock is not so listed or quoted, but is traded in the over-the-counter
market, Fair Market Value shall be the average of the closing bid and asked
prices for such shares on the relevant date.

 

10.

Confidentiality, Non-Solicitation and Non-Compete

As consideration for the grant of this Option, Employee agrees to, understands
and acknowledges the following:

 

 

(a)

During Employee’s employment with the Corporation and its Affiliates (the
“Company”), the Company will provide Employee with Confidential Information
relating to the Company, its business and clients, the disclosure or misuse of
which would cause severe and irreparable harm to the Company. Employee agrees
that all Confidential Information is and shall remain the sole and absolute
property of the Company. Upon the termination of Employee’s employment with the
Company for any reason, Employee shall immediately return to the Company all
documents and materials that contain or constitute Confidential Information, in
any form whatsoever, including but not limited to, all copies, abstracts,
electronic versions, and summaries thereof. Executive further agrees that,
without the written consent of the Chief Executive Officer of the Corporation
or, in the case of the Chief Executive Officer of the Corporation, without the
written approval of the Board of Directors of the Corporation, Employee will not
disclose, use, copy or duplicate, or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information of the Company, other
than in connection with the authorized activities conducted in the course of
Employee’s employment with the Company. Employee agrees to take all reasonable
steps and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information. For purposes of this Agreement,
Confidential Information means any and all financial, technical, commercial or
other information concerning the business and affairs of the Company that is
confidential and proprietary to the Company, including without limitation,

 

 

(i)

information relating to the Company’s past and existing customers and vendors
and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;

 

 

(ii)

inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;



--------------------------------------------------------------------------------

 

(iii)

the Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;

 

 

(iv)

the subject matter of the Company’s patents, design patents, copyrights, trade
secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property, including such
information in incomplete stages of design or research and development; and

 

 

(v)

other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.

 

 

(b)

Employee agrees that, without the written consent of the Chief Executive Officer
of the Corporation, in the case of the Chief Executive Officer of the
Corporation, without the written approval of the Board of Directors of the
Corporation, Employee shall not engage in any of the conduct described in
subsections (i) or (ii), below, either directly or indirectly, or as an
employee, contractor, consultant, partner, officer, director or stockholder,
other than a stockholder of less than 5% of the equities of a publicly traded
corporation, or in any other capacity for any person, firm, partnership or
corporation:

 

 

(i)

During the time of Employee’s employment with Company, Employee will not:
(A) perform duties as or for a Competitor; or (B) participate in the inducement
of or otherwise encourage Company employees, clients, or vendors to currently
and/or prospectively breach, modify, or terminate any agreement or relationship
they have or had with Company.

 

 

(ii)

For a period of 12 months following the termination of Employee’s employment
with Company, Employee will not: (A) perform duties as or for a Competitor that
are the same as or similar to the duties performed by Employee for the Company
at any time during any part of the 24 month period preceding the termination of
Employee’s employment with Company; or (B) participate in the inducement of or
otherwise encourage Company employees, clients, or vendors to currently and/or
prospectively breach, modify, or terminate any agreement or relationship they
have or had with Company during any part of the 24 month period preceding the
termination of Employee’s employment with Company.

For purposes of this Agreement, a Competitor shall mean any corporation, person,
firm or organization (or division or part thereof) engaged in or about to become
engaged in research and development work on, or the production and/or sale of,
any product or service which is directly competitive with one with respect to
which Employee acquired Confidential Information by reason of Employee’s work
with the Company.

 

 

(c)

Employee acknowledges and agrees that compliance with this Section 10 is
necessary to protect the Company, and that a breach of any of this Section 10
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of a breach of this Section 10,
or any part thereof, the Company, and its successors and assigns, shall be
entitled to injunctive relief and to such other and further relief as is proper
under the circumstances. The Company shall institute and prosecute proceedings
in any Court of competent jurisdiction either in law or in equity to obtain
damages for any such breach of this Section 10, or to enjoin Employee from
performing services in breach of Section 10(b) during the term of employment and
for a period of 12 months following the termination of employment. Employee
hereby agrees to submit to the jurisdiction of any Court of competent
jurisdiction in any disputes that arise under this Agreement.



--------------------------------------------------------------------------------

 

(d)

Employee further agrees that, in the event of a breach of this Section 10, the
Corporation shall also be entitled to recover the value of any amounts
previously paid or payable or any shares (or the value of any shares) delivered
or deliverable to Employee pursuant to any Company bonus program, this
Agreement, and any other Company plan or arrangement.

 

 

(e)

Employee agrees that the terms of this Section 10 shall survive the termination
of Employee’s employment with the Company.

 

 

(f)

EMPLOYEE HAS READ THIS SECTION 10 AND AGREES THAT THE CONSIDERATION PROVIDED BY
THE CORPORATION IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE’S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

 

11.

Clawback

This Option is subject to the terms of the Corporation’s recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of awards or any shares of Common Stock or other
cash or property received with respect to the awards (including any value
received from a disposition of the shares acquired upon payment of the awards).

 

12.

No Rights in Shares Until Certificates Issued

Neither the Employee nor his heirs nor his personal representative shall have
any of the rights or privileges of a stockholder of the Corporation in respect
of any of the shares issuable upon the exercise of the Option herein granted,
unless and until certificates representing such shares shall have been issued or
shares in book entry form shall have been recorded in the records of the
Corporation’s transfer agent.



--------------------------------------------------------------------------------

13.

Option Not Transferable

No portion of the Option granted hereunder shall be transferable or assignable
(or made subject to any pledge, lien, obligation or liability of an Employee)
except (a) by last will and testament or the laws of descent and distribution
(and upon a transfer or assignment pursuant to an Employee’s last will and
testament or the laws of descent and distribution, any Option must be
transferred in accordance therewith); (b) during the Employee’s lifetime,
nonqualified stock Options may be transferred by an Employee to the Employee’s
spouse, children or grandchildren or to a trust for the benefit of such spouse,
children or grandchildren, provided that the terms of any such transfer prohibit
the resale of shares acquired upon exercise of the option at a time during which
the transferor would not be permitted to sell such shares under the
Corporation’s policy on trading by insiders.

 

14.

Prohibition Against Pledge, Attachment, Etc.

Except as otherwise herein provided, the Option herein granted and the rights
and privileges pertaining thereto shall not be transferred, assigned, pledged or
hypothecated in any way (whether by operation of law or otherwise) and shall not
be subject to execution, attachment or similar process.

 

15.

Changes in Stock

In the event there are any changes in the Class A Common Stock of the
Corporation through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split, combination or exchange of shares, rights offering
or any other change affecting the Class A Common Stock of the Corporation,
appropriate changes will be made by the Committee in the aggregate number of
shares and the purchase price and kind of shares subject to this Option, to
prevent substantial dilution or enlargement of the rights granted to or
available for Employee.

 

16.

Dissolution or Merger

Anything contained herein to the contrary notwithstanding, upon the dissolution
or liquidation of the Corporation, or upon any merger in which the Corporation
is not the surviving corporation, at any time prior to the expiration date of
the termination of this Option, the Employee shall have the right within 60 days
prior to the effective date of such dissolution, liquidation or merger, to
surrender all or any unexercised portion of this Option to the Corporation for
cash, subject to the discretion of the Committee as to the exact timing of said
surrender. Notwithstanding the foregoing, however, in the event Employee has
retired or died, Employee’s right to surrender all or any unexercised portion of
this Option under this Section shall be available only to the extent that at the
time of any such surrender, Employee would have been entitled to exercise this
Option under Sections 2 or 3 hereof, as the case may be. The amount of cash to
be paid to Employee for the portion of this Option so surrendered, shall be
equal to the number of shares of Class A Common Stock subject to the surrendered
Option multiplied by the difference between the Option Price per share, as
described in Section 1 hereof, and the Fair Market Value per share, determined
in accordance with Section 9 hereof, as of the time of surrender.

 

17.

Notices

Any notice to be given to the Corporation under the terms of this Agreement
shall be addressed to the Corporation in care of its Chief Financial Officer,
and any notice to be given to the Employee may be addressed at the address as it
appears on the Corporation’s records, or at such other address as either party
may hereafter designate in writing to the other. Except as provided in Section 5
hereof, any such notice shall be deemed to have been duly given, if and when
enclosed in a properly sealed envelope addressed as aforesaid, and deposited,
postage prepaid, in the United States mail.



--------------------------------------------------------------------------------

18.

Provisions of Plan Controlling

This Option is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Option and the provisions
of the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Committee to modify the terms of an Option grant and has done
so herein. Terms defined in the Plan where used herein shall have the meanings
as so defined. Employee acknowledges receipt of a copy of the Plan.

 

19.

Wisconsin Contract

This Option has been granted in Wisconsin and shall be construed under the laws
of that state.

IN WITNESS WHEREOF, the Corporation has granted this Option as of the day and
year first above written.

 

BRADY CORPORATION

By:

   

Name:

   

Its:

   

EMPLOYEE’S ACCEPTANCE

I,                     , hereby accept the foregoing Option award and agree to
the terms and conditions thereof, including the restrictions contained in
Section 10 of this Agreement.

 

EMPLOYEE:

Signature:

   

Print Name:

   